                Case 5:17-cr-00506-BLF Document 26 Filed 12/04/18 Page 1 of 4


     LAWRENCE P. RAMIREZ (State Bar No. 141550)
1    NATALIE NABIZADA (State Bar No. 319798)
     LINDA KENY (State Bar No. 187013)
2    THE LITIGATION LAW GROUP
     111 North Market Street, Suite 1010
3    San Jose, CA 95113
     Telephone: 408 971-1119 Facsimile: 408 971-1129
4    Email: lpramirez@thellg.com
            natalien@thellg.com
5           lindakeny@thellg.com
6    Attorneys for Defendant
     Jose Sanchez Flores
7

8                                   UNITED STATES DISTRICT COURT
9                                NORTHERN DISTRICT OF CALIFORNIA

10
                                               SAN JOSE DIVISION

11
     UNITED STATES OF AMERICA,                                    Case No. 5:17-cr-00506-BLF
12
           Plaintiff,                                             MOTION FOR TRIAL CONTINUANCE
13                                                                AND TO EXTEND PRETRIAL
     v.                                                           DEADLINES; DECLARATION OF LINDA
14                                                                KENY, ESQ.; PROPOSED ORDER

15
     JOSE SANCHEZ FLORES,
                                                                  Date: January 8, 2019
16                                                                Time: 9:00 a.m.
           Defendant.
                                                                  Courtroom 3, 5th Floor
17                                                                280 South First Street
                                                                  San Jose, CA 95113
18                                                                The Honorable Beth Labson Freeman
19

20
             Comes now, Defendant Jose Sanchez Flores (“Defendant” or “Flores”), by and through
21
     undersigned counsel, pursuant to Rule 12 of the Federal Rules of Criminal Procedure and
22
     respectfully requests the Court to grant a continuance of the trial in this matter which is currently
23
     scheduled for April 22, 2019, and for an extension of all the pretrial deadlines in this matter.
24
     Defendant respectfully requests that trial in this matter be continued until a date no earlier than
25



     Motion to Continue Trial and Extend Pretrial Deadlines
     CASE NO. 5:17-CR-00506-BLF 1
                                                              1
                  Case 5:17-cr-00506-BLF Document 26 Filed 12/04/18 Page 2 of 4



1    July 22, 2019.

2            As grounds for this Motion, counsel submits the following Memorandum in Support:

3                                       MEMORANDUM IN SUPPORT:
4
             1.       Defendant Jose Sanchez Flores and the government, by and through undersigned
5
     counsel, appeared before the Court on November 20, 2018 at 9:00 AM for a status conference.
6
     Prior to the status conference, Defendant’s counsel had been under the impression that a trial date
7
     was not available on the court calendar until at least June of 2019. See Declaration of Linda Keny,
8
     attached hereto (“Keny Decl.”). Accordingly, based on this assumption, Defendant’s counsel,
9
     after confirming the availability of lead trial counsel (Mr. Lawrence Ramirez) and its chief expert
10

11
     witness (CPA Edward De Jong), requested this court for a trial date after July of 2019. See Keny

12   Decl.

13           2.       At the status conference, Defendant’s counsel was informed that no trial date may

14   be available until late in 2020 or early 2021. Wishing to avoid substantial delay and without

15   knowing that the court would give Defendant a trial date so much prior than anticipated,
16
     Defendant’s counsel accepted a trailing trial date of April 22nd, 2019. See Keny Decl.
17
             3.       However, lead trial counsel, Mr. Lawrence Ramirez, and the defense’s chief expert
18
     witness, Mr. Edward De Jong, CPA of Branton, De Jong & Associates, are unavailable for the
19
     currently scheduled trial date of April 22nd, 2019, due to previous long standing commitments.
20
     As this is a criminal tax matter, Mr. De Jong’s testimony is critical at trial as he is the CPA who
21
     has performed substantial review of and analysis of the issues central to a defense against the
22
     charges lodged against Defendant. Additionally, Mr. Ramirez’s presence, as Defendant’s lead
23

24   trial counsel, is necessary at trial in order to render effective assistance of counsel.

25           4.       This case involves a significant amount of documentation and more time to


     Motion to Continue Trial and Extend Pretrial Deadlines
     CASE NO. 5:17-CR-00506-BLF 2
                                                              2
                  Case 5:17-cr-00506-BLF Document 26 Filed 12/04/18 Page 3 of 4



1    complete additional investigation and obtain witness testimony is necessary in order to render

2    effective assistance of counsel. Additionally, as a result of the legal and factual issues which need

3    to be more fully analyzed by counsel and, in some instances, subject to motions to be ruled upon

4    by this Honorable Court, a continuance of the trial date and accompanying pretrial conference is

5    requested.

6            5.       This motion is not made to harass this court, and it is in the interests of justice that
7
     it be granted in that the granting of such continuance outweighs the best interests of the public
8
     and the defendants in a speedy trial pursuant to 18 U.S.C. § 3161(h)(8).It is proper for this Court
9
     to grant a continuance to serve the ends of justice when failure to grant a continuance would
10
     unreasonably deny a defendant continuity of effective counsel, or would deny counsel for a
11
     defendant the reasonable time necessary for effective preparation, or would deny the testimony
12
     of perhaps the most critical witness for the defense, taking into account the exercise of due
13

14
     diligence. Id.

15           6.       Defendant has not previously asked for any continuance of this matter. Defendant

16   understands his rights under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., and acknowledges

17   that these rights have been fully explained to him by his attorney. Consequently, Defendant

18   asserts that he is willing to waive and does hereby waive his rights under the Speedy Trial Act
19
     and agrees that the time period from the currently scheduled trial date of April 22, 2019, until the
20
     next trial date scheduled for this matter should be excluded under the Speedy Trial Act.
21
             7.       Defendant’s counsel has discussed this requested continuance with counsel for the
22
     Government, Assistant United States Attorney Michael Pitman and requested a stipulation to
23
     continue trial. AUSA Pitman agreed that the April 22nd trial date may be difficult due to the tax
24
     season and advised my office to file this motion to determine availability of the Court for an
25



     Motion to Continue Trial and Extend Pretrial Deadlines
     CASE NO. 5:17-CR-00506-BLF 3
                                                              3
                  Case 5:17-cr-00506-BLF Document 26 Filed 12/04/18 Page 4 of 4


     alternate trial date, although he did not see the necessity of prolonging the trial date to the extent
1
     requested in this Motion. See Keny Declaration.
2

3            8.       As this case is expected to involve substantial pre-trial motions practice, and there

4    are outstanding discovery issues, including subpoenas to be directed to the Internal Revenue

5    Service, Defendant asks that all of the pretrial dates and deadlines in this matter – including the

6    pretrial conference, the motion deadlines, and the deadline for filing witness/exhibits lists and
7    jury instructions – be extended for a reasonable period of time from the current deadlines up to a
8
     reasonable date prior to the new trial date.
9
             9.       There is no prejudice to the government as a result of a trial continuance as there
10
     has been no previous request for a continuance nor substantial delay in the case.
11
             WHEREFORE, for the foregoing reasons, Defendant respectfully requests that this matter
12
     be continued until the Court’s next criminal trial docket, but no earlier than July 22, 2019, and
13
     that the pretrial deadlines be extended in this matter for a reasonable period of time from the
14
     current deadlines up to a date prior to the new trial date established by the Court.
15

16

17   Respectfully Submitted,

18   DATED: December 4, 2018                                      THE LITIGATION LAW GROUP

19                                                                s/s Linda Keny
                                                                  Lawrence P. Ramirez.
20                                                                Natalie Nabizada
                                                                  Linda Keny
21
                                                                  ATTORNEYS FOR DEFENDANT,
22                                                                JOSE SANCHEZ FLORES

23

24

25



     Motion to Continue Trial and Extend Pretrial Deadlines
     CASE NO. 5:17-CR-00506-BLF 4
                                                              4
